Title: To Benjamin Franklin from F. and Anton Georg Eckhardt frères, 25 November 1777: résumé
From: Eckhardt, F. and Anton Georg, frères
To: Franklin, Benjamin


<The Hague, November 25, 1777, in French: One of us was known to you in London, and had the honor of your esteem. Our friend and correspondent M. Penet will give you the prospectus of a work describing an instrument that we have invented; we should be immensely flattered if you would allow your name to be included among our subscribers in France. We include a memorandum about a capstan of our design. You will doubtless remember its debut in England, when the Navy Board had it placed on a ship and it performed most successfully; the ship has not yet put to sea, however, and the capstan has not come into use. M. Penet will show you the products of a manufactory that we have established, which works with speed and precision and turns out better goods at more moderate prices than any factory of its kind in Europe.>
